DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 provides for the use of a sheet material, but, since the claim does not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass. A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 10 is rejected under 35 U.S.C. 101 because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101. See for example Ex parte Dunki, 153 USPQ 678 (Bd. App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 3 – 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2014/0033665 to Smithies et al. (hereinafter referred to as Smithies).
	In regard to claim 1, as shown in figure 1, Smithies discloses a sheet material (10) having a plurality of layers (12, 14, 16). The second layer (14) is a membrane layer. As discussed in paragraph [0018], the membrane layer can be formed from expanded polytetrafluoroethylene, which is a hydrophobic material. Therefore, the membrane layer (14) is a hydrophobic porous membrane. As discussed in paragraph [0028], the third layer (16) is a nonwoven fibrous separating layer. As discussed in paragraph [0029], the 
	In regard to claim 3, the third layer (16) includes all of the required structure of the claimed “separating layer B” and can be considered to be a nonwoven-fabric drainage layer. 
	In regard to claim 4, as discussed in paragraph [0028], the third layer (16) can consist of polyester fibers. 
	In regard to claim 5, the sheet (10) of Smithies can be considered to consist of gamma-sterilizable materials, as broadly recited in the claim. 
	In regard to claim 6, the sheet of Smithies is inherently formed by provision of the second layer (14), which is a hydrophobic porous membrane, and provision of the third layer (16), which is a hydrophobically modified fibrous separating layer. These layers are then arranged to give the sheet material (10), as shown in figure 1. 
	In regard to claims 7 and 8, as shown in figure 8, the sheet material (10) can be used in a filter element (70). The filter element includes the sheet material (10) and end caps (74, 76). The end caps (74, 76) can be considered to form anchoring elements. The edge regions of the porous membrane have been embedded in a fluid-tight manner into the anchoring elements (74, 76) to form a leak free filter. The filter element (70) can be considered an air filter, as this relates to its intended use and not its structure. 
	In regard to claim 9, the filter element of Smithies is inherently produced by provision of the sheet material (10) and the provision of the anchoring elements (74, 76). The edges of the sheet material (10), which includes the porous membrane, is then fluid-tightly embedded into the anchoring elements. 
. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Smithies in view of US Patent Application Publication No. 2015/0052865 to Jackson (hereinafter referred to as Jackson).
	Smithies is discussed above in section 8. Smithies discloses using a hydrophobic coating on the third layer (16), which forms the hydrophobically modified fibrous separating layer. Smithies, however, does not specifically disclose the material used to form the hydrophobic coating. Jackson similarly discloses a sheet material with a plurality of layers which is used a filter media in a filter element. As discussed in paragraph [0015], one of the layers includes a hydrophobic coating. This coating can be made form a fluorine-containing compound. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Smithies to use a coating made form a fluorine-containing compound as suggested by Jackson as this is a well-known material in the art for use in providing a hydrophobic property to a filter layer. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Other prior art references listed on the PTO-892 (Notice of References Cited) are considered to be of interest disclosing similar sheet materials and filter elements. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Clemente whose telephone number is (571)272-1476.  The examiner can normally be reached on M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT CLEMENTE/Primary Examiner, Art Unit 1773